DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims recite elements of:
initiating one or more requests to one or more databases for map data associated with a selected region of a mapped region, the one or more requests are associated with one or more search criteria; receiving, in response to the one or more requests, the map data associated with the selected region and supplemental data associated with at least a subset of a plurality of records, wherein each of the plurality of records is associated with the one or more search criteria and a respective record location outside of the selected region; presenting, within a viewport of a digital mapping application, the map data of the selected region, each point of the viewport corresponding to a respective point of the selected region; and presenting, within the viewport with the map data, at least one visual indication of the supplemental data associated with a record cluster, the visual indication including a representation of a number of records in the record cluster and a direction of the record cluster relative to the presented map data.
	The most remarkable prior arts are Jakobson (US 8032297), Beyler et al. (US 2012/0197714), Rolf et al. (US 2018/0259356), and Lee (US 2017/0091901).
Jakobson is directed to a mapping systems includes determining that a map object ("MO") is outside the visible area of a map displayed; calculating the direction, distance and travel-time to the MO, creating an object vector indicator ("OVI") and displaying the OVI on the 
Jakobson, however, does not teach elements of: 
	presenting, within the viewport with the map data, at least one visual indication of the supplemental data associated with a record cluster, the visual indication including a representation of a number of records in the record cluster and a direction of the record cluster relative to the presented map data.
	Beyler is directed to Methods and systems are provided for generating an electronic map display. In one implementation, a method is provided for receiving route information associated with a route having an origination point and a destination point, determining a location of a reference point along the route, assigning a spatial identifier to the reference point, searching for points of interest (POIs) in a search area associated with the spatial identifier, ranking, using a processor, the POIs based on distances of POIs from the location of the reference point, and providing POI information for an electronic map display, wherein the POI information is associated with one or more POIs and selected based on the ranking of the POIs.
Beyler, however, does not teach elements of: 
 presenting, within a viewport of a digital mapping application, the map data of the selected region, each point of the viewport corresponding to a respective point of the selected region; and presenting, within the viewport with the map data, at least one visual indication of the supplemental data associated with a record cluster, the visual indication including a representation of a number of records in the record cluster and a direction of the record cluster relative to the presented map data.

Rolf et al., however does not teach elements of: 
presenting, within a viewport of a digital mapping application, the map data of the selected region, each point of the viewport corresponding to a respective point of the selected region; and presenting, within the viewport with the map data, at least one visual indication of the supplemental data associated with a record cluster, the visual indication including a representation of a number of records in the record cluster and a direction of the record cluster relative to the presented map data.
Lee is directed to methods, systems, and/or non-transitory computer-readable mediums for recognizing point of interest (POI) or POIs outside a map screen may be provided. For example, a method including displaying, at an electronic device, a map received from a server over a network on a screen of the electronic device under control of an application installed on the electronic device, receiving, at the electronic device, search results including POIs 
Lee, however, does not teach elements of:
presenting, within a viewport of a digital mapping application, the map data of the selected region, each point of the viewport corresponding to a respective point of the selected region; and presenting, within the viewport with the map data, at least one visual indication of the supplemental data associated with a record cluster, the visual indication including a representation of a number of records in the record cluster and a direction of the record cluster relative to the presented map data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662